PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE
PATENT TRIAL AND APPEAL BOARD 



Application Number:  16/065,413
Filing Date:  22 June 2018
Appellant:  Global Life Sciences Solutions USA LLC
Inventors:  Griffin et al.



__________________
William L. Warren
Eversheds Sutherland (US) LLP
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed on 15 February 2021 and the Supplemental Appeal Brief filed on 08 March 2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated 15 September 2020, from which the appeal is taken, is maintained.  Specifically, claims 1, 3, 4, and 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Smith et al. (WO 03/087292) while claims 5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al.
(2) Withdrawn Grounds of Rejection
None.
 (3) New Grounds of Rejection
None.
(4) Response to Argument
The claimed through-apertures and the ports in Smith et al. are the same
Appellant’s only argument is that the ports of Smith et al. are not the same as the through-apertures claimed.  Appeal Brief at pages 4 to 5.  In other words, Appellant concedes that Smith et al. teach all the structural features of the claimed apparatus and that, at best, they are used in different ways.  Appellant’s position is that the ports of Smith et al. “are not equivalent to Appellant’s through-apertures … [because] Smith’s ports 212 are used for loading or removing fluid []. …  In contrast, Appellant’s through apertures 120, 130 allow for easy manipulation of the tubular paths on both sides of the tubing, such as by pumps or valves. …  Appellant’s through-apertures have nothing to do with the loading or removing of fluid” Appeal Brief at pages 4 to 5.
As an initial matter, one of ordinary skill in the art would understand that a “port” and a “through-aperture” are synonyms because both are openings in otherwise solid surfaces such as et al. specifically teach that upon insertion of a module, it engages various pump units for fluid flow control, Smith et al. at pages 24 and 26, meaning that the ports/fluid disconnect fittings extend through the frame.  Smith et al. at page 26, when referring to figure 7, states that “Fluids are loaded or removed from the fluid containment system 206 via a series of fluid access ports 212”.  Also see figure 13 which refers to the flow path and ports 302 and 304.  Therefore, Appellant is incorrect that the ports of Smith et al. are not accessible from both sides1.  Appeal Brief at page 5.
Moreover, it is unclear how Appellant is able to state with such conviction that “Appellant’s through-apertures have nothing to do with the loading or removing of fluid” when Appellant’s own specification makes clear that “(t)he through aperture 120 allows a pumping action to be exerted on fluids within the flexible tubular paths 120a, 120b, 120c and 120d which cross the aperture.”  Specification as filed at paragraph [0023], emphasis added.  In other words, both the ports of Smith et al. and the through-apertures claimed are used for loading and removing fluid.  Thus, the ports of Smith et al. are indeed equivalent to Appellant’s through-apertures in both structure and function.  Even if, arguendo, Appellant’s through apertures also “allow for easy manipulation of the tubular paths on both sides of the tubing, such as by pumps 
The fluids of Smith et al. also do not contact any mechanical parts
Appellant attempts to distinguish the claimed apparatus by arguing that “in Appellant’s claimed cell harvesting processing kit, mechanical parts contained within the housing do not contact any fluids in the paths”.  According to Appellant, because Smith et al. do not teach “Appellant’s claimed through-apertures … the fluid parts in Smith would have to contact mechanical elements, including fluid pumps or fluid valves within the housing.”  Appeal Brief at page 6.
Appellant’s arguments are entirely without merit.  As explained supra, Smith et al. do indeed teach ports that are equivalent to the claimed through-apertures.  Furthermore, there is no indication in Smith et al. that the fluid parts in Smith et al. contact any mechanical elements.  Quite the contrary:  Smith et al. specifically teach that tubing is used to provide fluid connection between various components including valves and that fluid travels between various components via the tubing.  Smith et al. at pages 26 to 27.  Thus, Appellant’s speculative argument that “the fluid parts in Smith would have to contact mechanical elements”, Appeal Brief at page 6, is demonstrably false.
In conclusion, claims 1, 3, 4, and 6 are anticipated by Smith et al. and claims 5 and 7 are unpatentable over Smith et al.  Thus, the PTAB should respectfully sustain both rejections.



/Gautam Prakash/
Primary Examiner, Art Unit 1799



Conferees:
/MICHAEL MARCHESCHI/
Supervisory Patent Examiner, Art Unit 1799

/LYLE ALEXANDER/
Supervisory Patent Examiner, Art Unit 1797












Requirement to Pay Appeal Forwarding Fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless the Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on 18 March 2013.


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 	Appellant’s statement that “there is no indication in Smith [et al.] that the ports extend through the device”,  Appeal Brief at page 5, emphasis added, even if true, arguendo, is irrelevant not only because Appellant is not claiming an opening that extends the entire length of the device, and even if it were, it would have been prima facie obvious for one of ordinary skill in the art to make an opening as wide or long as needed to satisfy the fluid flow requirements.